Citation Nr: 1035351	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for varicose veins of the 
right lower extremity, secondary to residuals of a right knee 
injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from November 1982 to November 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issue of entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 for the Veteran's service-connected 
right knee disorder following surgical treatment in March 
2006 has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The evidence before the Board at this time is limited to a 
temporary claims file.  The file consists of copies of service 
treatment records, VA medical reports beginning in 2004 and 
private medical opinions submitted in 2007.  The Board must, 
however, evaluate the Veteran's service connection claims for 
varicose veins and tinnitus in the context of the entire medical 
history.  Hence, a review of the entire claims file is necessary 
to decide the claims.
 
It is possible that the file is a rebuilt file, but that is not 
clear from the record before the Board.  If the file has been 
rebuilt, there is no documentation that the necessary procedures 
outlined in the VA Adjudication Procedure Manual M21-1MR were 
followed.  Therefore, if the temporary file is a rebuilt file, on 
remand all attempts to locate and/or rebuild the original claims 
file in accordance with proper procedures must be documented in 
narrative form.  Further, it must be ascertainable that a 
verifiable, reasonably exhaustive search for the original claims 
folder has been undertaken, and that verifiable due diligence has 
been exercised in rebuilding the claims folder in the absence of 
success in locating the original claims folder.  Dixon v. 
Derwinski, 3 Vet App. 261 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to locate the 
Veteran's claims file, following all policies 
and procedures as provided in the VA 
Adjudication Procedure Manual M21-1MR.  
Documentation of all actions taken should be 
included in the file.

2.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

